Per Curiam.

If defendant’s demand for a bill of particulars is lengthy, it is necessarily so because of the length and prolixity of the plaintiff’s pleading containing sixty-one separate paragraphs and numerous general conclusory allegations of fact therein. Plaintiff has resisted every effort to reduce his complaint to a plain and concise statement of the causes of action alleged. Plaintiff makes most serious charges against defendant, an insurance corporation, including general claims that defendant knew or ought to have known of the alleged dishonesty of its agent. Defendant’s demand addressed to this complaint is not so unreasonable and burdensome as to constitute an abuse of the right to a bill of particulars and require denial thereof in its entirety. To meet plaintiff’s charges and make general allegations in the pleading reasonably certain and prevent surprise at the trial, defendant is entitled to most of the particulars demanded.
The order appealed from vacating in toto defendant’s demand for a bill of particulars should be reversed, without costs, and plaintiff’s motion granted so as to vacate or deny only items 8, 18, 24, 25, 26, 27, 29, 30, 31, 42, 43 and 44. If plaintiff is unable to answer specific items demanded, he may so state under oath. Settle order.
Peck, P. J., Dore, Callahan, Breitel and Bergan, JJ., concur.
Order vacating in toto defendant’s demand for a bill of particulars unanimously reversed, without costs, and plaintiff’s motion granted so as to vacate or deny only items 8, 18, 24, 25, 26, 27, 29, 30, 31, 42, 43 and 44. If plaintiff is unable to answer specific items demanded, he may so state under oath. Settle order on notice.